DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “obtaining a software update…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The word “node” does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function." Id. at 1350–51. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
3.	Claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Allowable Subject Matter
4.	Claims 1-9 are allowed.
	McDonald et al. (US 8924950) teaches software and/or firmware of a utility node device may be updated by utilizing an update package that includes multiple update items related to different types of the software and/or firmware. The utility node device may selectively install one or more of the multiple update items based on a type of the software and/or firmware that is currently installed on the device. The different types of software and/or firmware may relate to different versions of the software and/or firmware and/or different types of hardware. In some instances, an update item of the update package comprises a delta file that contains differences between different versions of the software and/or firmware.
Nakamoto (US 8705082) teaches a monitoring server that monitors an image forming apparatus and detects an error if any has occurred thereon, identifies a type of firmware that has caused the error, and issues an instruction for replacing a version of the identified type of firmware. The image forming apparatus issues, to a transmission server, a request for transmitting a replacement version of the identified type of firmware. The transmission server refers to a firmware version list table to determine another type of firmware whose version is to be replaced in association with the replacement version of the identified type of firmware. The transmission server transmits the replacement version of the identified type of firmware and the determined another type of firmware to the image forming apparatus.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “ software stored in the memory for execution by the node processor to implement operations of the respective wireless enabled node, wherein: the plurality of wireless enabled nodes includes a wireless enabled node of a first type configured to execute stored software of a corresponding first type; the plurality of wireless enabled nodes includes a wireless enabled node of a second type different from the first type of wireless enabled node and configured to execute stored software of a corresponding second type different from the first type of software; wherein the device processor configures the wireless enabled computing device to: obtain a software update intended for each node of the first wireless enabled node type; send an announcement of availability of the software update, through the wireless nodal network to the wireless enabled nodes, the announcement including an identifier of the first type of wireless enabled node; receive a packet request from the wireless enabled node of the first type through the wireless nodal network sent in response to the announcement including the identifier of the first type of wireless enabled node; and in response to the received packet request, send a number of packets from the wireless enabled computing device through the wireless nodal network to the wireless enabled nodes, each packet containing the identifier of the first type of wireless enabled node, and various ones of the packets containing different portions of the software update; wherein the respective node processor of the wireless enabled node of the first type configures the wireless enabled node of the first type to: based on recognition of the identifier of the first type of wireless enabled node in the packets, accumulate the portions of the software update from received packets to obtain a complete copy of the software update; and install the complete copy of the software update for future execution; and wherein the respective node processor of the wireless enabled node of the second type configures the wireless enabled node of the second type to discard the received packets including the portions of the software update, based on recognition of the identifier of the first type of wireless enabled node in the received packets.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641